        Case 1:15-mc-01404-CKK Document 395 Filed 06/17/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                               DISTRICT OF COLUMBIA


 IN RE DOMESTIC AIRLINE TRAVEL                            MDL Docket No. 2656
 ANTITRUST LITIGATION                                     Misc. No. 15-1404 (CKK)


 This Document Relates to:
 ALL CASES


  NOTICE OF SUBMISSION TO SPECIAL MASTER OF PLAINTIFFS’ MOTION TO
             COMPEL DEFENDANT DELTA AIRLINES, INC. TO
                      PRODUCE CERTAIN DATA

       Pursuant to the Court’s February 2, 2017 Order appointing the Hon. Richard A. Levie

(Ret.) as Special Master in the above-captioned matter (ECF No. 154), Plaintiffs, through Interim

Co-Lead Counsel, hereby give notice that Plaintiffs’ Motion to Compel Defendant Delta Air

Lines, Inc. to Produce Certain Data has been submitted to the Special Master today for his

consideration.


Dated: June 17, 2019           Respectfully submitted,


 By: /s/ Michael D. Hausfeld                        By: /s/ Adam J. Zapala

 Michael D. Hausfeld                                Adam J. Zapala
 Hilary K. Scherrer                                 Elizabeth Castillo
 Jeannine Kenney                                    Adam J. Trott
 HAUSFELD LLP                                       COTCHETT, PITRE & McCARTHY, LLP
 1700 K Street NW, Suite 650                        840 Malcolm Road, Suite 200
 Washington, DC 20006                               Burlingame, CA 94010
 Telephone: (202) 540-7200                          Telephone: 650-697-6000
 mhausfeld@hausfeld.com                             azapala@cpmlegal.com
 hscherrer@hausfeld.com                             ecastillo@cpmlegal.com
 jkenney@hausfeld.com                               atrott@cpmlegal.com

 Michael P. Lehmann                                 Alexander E. Barnett
 Bonny E. Sweeney                                   COTCHETT, PITRE & McCARTHY, LLP
 HAUSFELD, LLP                                      40 Worth Street, 10th Floor
 600 Montgomery Street, Suite 3200                  New York, NY 10013

                                                1
       Case 1:15-mc-01404-CKK Document 395 Filed 06/17/19 Page 2 of 2



San Francisco, CA 94111                       Telephone: 212.201.6820
Telephone: (415) 633- 1908                    abarnett@cpmlegal.com
mlehmann@hausfeld.com
bsweeney@hausfeld.com

                              Co-Lead Counsel for Plaintiffs

Elizabeth J. Cabraser                         Robert N. Kaplan
Eric B. Fastiff                               Gregory K. Arenson
Brendan P. Glackin                            Elana Katcher
LIEFF CABRASER HEIMANN &                      KAPLAN, FOX & KILSHEIMER LLP 850
BERNSTEIN                                     Third Avenue, 14th Floor
275 Battery Street, 29th Floor                New York, NY 10022
San Francisco, CA 94111-3339                  Telephone: (212) 687-1980
Telephone: (415) 956-1000                     rkaplan@kaplanfox.com
ecabraser@lchb.com                            garenson@kaplanfox.com
efastiff@lchb.com                             ekatcher@kaplanfox.com
bglackin@lchb.com

Warren T. Burns
Daniel H. Charest
BURNS CHAREST LLP
500 North Akard Street, Suite 2810
Dallas, TX 75201
Telephone: (469) 904-4550
wburns@burnscharest.com
dcharest@burnscharest.com
